DETAILED ACTION
Claim Status

Claims 1, 3-20 are pending, with claim 1 being independent.
Claims 1 have been amended. 
Claim 2 has been cancelled without prejudice or disclaimer. 
Claims 1 and 3-20 will be examined below.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 7-8] of REMARKS,
Cok and Kazlas do not disclose a non-emissive quantum dot acting as a barrier to lower electron mobility from electron transport layer to the quantum dot layer as recited in Claim 1.

Examiner’s reply:
Claim 1 as of now doesn’t include any limitation citing barrier functionality.

[Page 8] of REMARKS,
Further, as noted above, Claim 1 recites, inter alia, “the emissive quantum dot of the quantum dot layer is in contact with the electron transport layer”. In contrast, as the light-emitting device disclosed in Kazlas includes interfacial layer (4) including non-light emitting nanoparticles between the emissive layer (3) and the electron transfer layer (5), it differs from Claim 1.

Examiner’s reply:
Primary art Cok teaches ‘the emissive quantum dot 120 of the quantum dot layer 16 is in contact with the electron transport layer 18 (fig. 3A)’. Secondary art Kazlas is NOT used to teach this limitation.

Claim Objections
The limitation of claim 6 is already included in claim 1. The office suggests to cancel claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 20080218068 A1) of record in view of Kazlas et al. (US 20130009131 A1) of record.

Regarding independent claim 1, Cok teaches a quantum dot device (fig. 3A; ¶ 0033), comprising:
an anode 12 and a cathode 20 facing each other (fig. 3A; ¶ 0033, 0035, 0072) and disposed apart from each other in a first direction (in a vertical direction),
a quantum dot layer 16 (¶ 0033) disposed between the anode 12 and the cathode 20, and an electron transport layer 18 (¶ 0033, 0031) disposed between the cathode 20 and the quantum dot layer 16, 
the visible region,
the emissive quantum dot 120 and the non-emissive quantum dot 140 independently include a Group II-VI semiconductor compound, a Group III-V semiconductor compound, a Group IV-VI semiconductor compound, a Group IV semiconductor compound, a Group I-III-VI semiconductor compound, a Group I-II-IV-VI semiconductor compound, a Group II-III-V semiconductor compound, or a combination thereof (¶ 0065, 0061), 
the whole of the quantum dot layer 16 in a second direction (horizontal direction) perpendicular to the first direction is a light-emitting region configured to emit light by the emissive quantum dot 120,
the emissive quantum dot 120 of the quantum dot layer 16 is in contact with the electron transport layer 18 (fig. 3A), 
But Cok is silent upon the provision of wherein the electron transport layer comprising an n-type metal oxide.
However, Kazlas et al. teach a similar QD-LED device (fig. 1; ¶ 0174), wherein the electron transport layer 5 comprising an n-type metal oxide (¶ 0183-0184).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to pick metal oxide (Zinc Oxide) as materials for electron transport layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 
Regarding, “a difference between an absolute value of a lowest unoccupied molecular orbital energy level of the non-emissive quantum dot and an absolute value of a lowest unoccupied molecular orbital energy level of the electron transport layer is about 0.5 electronvolts to about 1.5 electronvolts”, Cok teaches the non-emissive quantum dot 140 is 
Regarding, ‘the absolute value of the lowest unoccupied molecular orbital energy level of the non-emissive quantum dot is less than the absolute value of the lowest unoccupied molecular orbital energy level of the emissive quantum dot and the absolute value of the lowest unoccupied molecular orbital energy level of the electron transport layer, respectively’, applicant’s non-emissive quantum dot 14b and the non-emissive quantum dot 140 of Cok are made of same materials (See applicant’s specification, US PGPub Chang et al., US 20190280232 A1, ¶ 0058, claim 18, ZnS, ZnSSe etc and Cok, ¶ 0065, ZnS, ZnSSe etc), applicant’s emissive quantum dot 14a and the emissive quantum dot 120 of Cok are made of same materials (See applicant’s specification, US PGPub Chang et al., US 20190280232 A1, ¶ 0058, claim 18, CdSe, ZnS etc and Cok, ¶ 0061, CdSe, ZnS etc), applicant’s electron transport layer and the electron transport layer of Cok are made of same material (See applicant’s specification, US PGPub Chang et al., US 20190280232 A1, ¶ 0052 and Cok, ¶ 0065, 0061). As the materials are same, their properties (LUMO) will also be same and their relative orbital energy level values will also be same. See MPEP 2112.01 I.
Note: prior art DO EUI DOO (KR 20120050146 A) which is cited in IDS, can also be used as secondary art above instead of Kazlas et al.


Regarding claim 3, Cok and Kazlas et al. further teach the quantum dot device of claim 2, wherein the absolute value of the lowest unoccupied molecular orbital energy level of the non-emissive quantum dot is about 0.7 electronvolts to about 1.5 electronvolts less than the absolute value of the lowest unoccupied molecular orbital energy level of the electron transport layer. Note: As Cok and Kazlas et al.’s quantum dot and electron transport layer use same material of Applicant’s, they should have same property.

Regarding claim 4, Cok and Kazlas et al. further teach the quantum dot device of claim 1, wherein an energy bandgap of the non-emissive quantum dot is larger than an energy bandgap of the emissive quantum dot. Note: Applicant’s non-emissive quantum dot and the emissive quantum dot are made of same materials of the prior art Miyata (See applicant’s specification, US PGPub Chang et al.,US 20190280232 A1, ¶ 0058 and Cok, ¶ 0065, 0061), their properties will also be same and their relative energy band gap will also be same. See MPEP 2112.01 I.

Regarding claim 5, Cok and Kazlas et al. further teaches the quantum dot device of claim 1, wherein an energy bandgap of the non-emissive quantum dot is about 3.0 electronvolts to about 5.5 electronvolts. Note: since both of ‘Cok and Kazlas et al.’ and the applicant use same material to form the non-emissive quantum dot, their property will also be same.

Regarding claim 6, ‘The quantum dot device of claim 1, wherein the absolute value of the lowest unoccupied molecular orbital energy level of the non-emissive quantum dot is less than an absolute value of the lowest unoccupied molecular orbital energy level of the emissive quantum dot’, Applicant’s quantum dot layer and the quantum dot layer of Cok and Kazlas et al. are made of same material (See applicant’s specification, US PGPub Chang et al.,US 20190280232 A1, ¶ 0058 and Cok, ¶ 0067). Again, Applicant’s electron transport layer and the 

Regarding claim 7, Cok and Kazlas et al. further teach, wherein a diameter of the non-emissive quantum dot 140 (‘smaller inorganic nanoparticles 140’, fig. 10; ¶ 0064 of Cok) is smaller than a diameter of the emissive quantum dot 120 (‘larger core/shell quantum dots 120’, fig. 10; ¶ 0064 of Cok).

Regarding claim 8, Cok and Kazlas et al. further teach, wherein the quantum dot layer 16 comprises a mixture of the emissive quantum dot 120 and the non-emissive quantum dot 140 (Cok, fig. 10).

Regarding claim 9, Cok and Kazlas et al. further teach, the quantum dot device of claim 8, wherein the non-emissive quantum dot is present in a lesser amount (volume) than the emissive quantum dot (Cok, fig. 10).

Regarding claim 10, Cok and Kazlas et al. further teach, the quantum dot device of claim 8, wherein the non-emissive quantum dot is present in an amount (volume) of greater than 0 weight percent and less than or equal to about 20 weight percent, based on a total amount of the emissive quantum dot and the non-emissive quantum dot (Cok, fig. 10). Given the teaching of the references, it would have been obvious to determine the optimum amount by routine experimentation. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 11, Cok and Kazlas et al. further teach, wherein the quantum dot layer comprises a first quantum dot layer 3 (‘an emissive layer including quantum dots’, Kazlas et al., fig. 1; ¶ 0174) comprising the emissive quantum dot and a second quantum dot layer (‘a second interfacial layer’, Kazlas et al., fig. 1; ¶ 0174, 0278) comprising the non-emissive quantum dot (Kazlas et al., fig. 1; ¶ 0220-0221).

Regarding claim 12, Cok and Kazlas et al. further teach, the quantum dot device of claim 11, wherein the second quantum dot layer (Kazlas et al., 5 nm, ¶ 0059) is thinner than the first quantum dot layer (Kazlas et al., 1-20 nm, ¶ 0246).

Regarding claim 13, Cok and Kazlas et al. further teach, the quantum dot device of claim 11, wherein a thickness of the second quantum dot layer is about 1 nanometer to about 20 nanometers (Kazlas et al., ¶ 0059).

Regarding claim 14, Cok and Kazlas et al. further teach, the quantum dot device of claim 11, wherein the first quantum dot layer 3 is closer to the electron transport layer 5 than the second quantum dot layer (located between layer 3 and layer 2, fig. 1 of Kazlas et al.).

Regarding claim 15, Cok and Kazlas et al. further teach, the quantum dot device of claim 1, wherein an absolute value of a highest occupied molecular orbital energy level of the emissive quantum dot is about 5.3 electronvolts to about 7.5 electronvolts. Note: since both of 

Regarding claim 16, Cok and Kazlas et al. further teach, the quantum dot device of claim 1, wherein the emissive quantum dot 120 has a core-shell structure, and the non-emissive quantum dot 140 has a core structure without a shell (Cok, fig. 10).

Regarding claim 17, Cok and Kazlas et al. further teach, the quantum dot device of claim 16, wherein the core of the emissive quantum dot comprises zinc, tellurium, and selenium and the shell of the emissive quantum dot comprises ZnSeS, ZnS, or a combination thereof (Cok, fig. 9; ¶ 0061).

Regarding claim 18, Cok and Kazlas et al. further teach, the quantum dot device of claim 16, wherein the non-emissive quantum dot 140 comprises ZnS, ZnSe, ZnTe, CdS, or a combination thereof (Cok, fig. 9; ¶ 0065).

Regarding claim 19, Cok and Kazlas et al. further teach, the quantum dot device of claim 1, further comprising a hole transport layer 2 (Kazlas et al., fig. 3A; ¶ 0174) disposed between the anode and the quantum dot layer and an absolute value of a highest occupied molecular orbital energy level of the hole transport layer is about 5.2 electronvolts to about 7.3 electronvolts. Note: Applicant’s hole transport layer is made of same materials of the prior art Miyata (See applicant’s specification, US PGPub Chang et al.,US 20190280232 A1, ¶ 0081 and Kazlas et al., ¶ 0269), their properties will also be same and their energy level values will also be same. See MPEP 2112.01 I.

Regarding claim 20, Cok and Kazlas et al. further teach, an electronic device comprising the quantum dot device of claim 1 (Cok, fig. 3A).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.